Rice, J.
Where a child leaves his parent’s house, voluntai’ily, for the purpose of seeking his fortune in the world, or to avoid the discipline and restraint so necessary for the *152due regulation of families, he carries with him no credit; and the parent is under no obligation to pay for his support Angel v. McLellan, 16 Mass. 28.
This doctrine is well sustained by authority, and though, at times, it may operate with apparent severity, is based upon sound principles. To permit a minor, at his election, to depart from his parent’s house, with power to charge that parent with Ms support, would tend to the destruction of all parental authority, and invert the order of family government.
If a minor is forced out into the world by the cruelty or improper conduct of the parent, and' is in want of necessaries, such necessaries may be supplied, and the value thereof collected of the parent, on an implied contract. Such, however, does not seem to be the case at bar.
According to the agreement a nonsuit must be entered.

Plaintiff nonsuit.